                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 RICKEY LEE UPSHAW,

               Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-98

        v.

 JESSICA HOWARD; OFFICER HILL; and
 TERRY JONES,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation. Doc. 6. Plaintiff did not file any Objections.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation, doc. 6, as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint,

DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal,

and DENIES Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 1st day of March, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
